DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 12/23/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-9, and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 5, 6, 7-9, and 12-20 of U.S. Patent No. 10,466,327 in view of Penanen et al (US 2013/0271142 A1, cited in IDS, heretofore referred to as Penanen).  See table below for rejection.

Instant Application
U.S. Patent 10,466,327

1. A portable magnetic resonance imaging (MRI) system, comprising: 
a plurality of magnetics components configured to produce magnetic fields for performing MRI, 
a plurality of magnetics components configured to produce magnetic fields for performing MRI, 
the plurality of magnetics components comprising: a B0 magnet configured to provide a B0 field for the portable MRI system; and 
the plurality of magnetics components comprising: a B.sub.0 magnet configured to provide a B.sub.0 field for the portable MRI system; and 
gradient coils configured to provide gradient fields for the portable MRI system; 
gradient coils configured to provide gradient fields for the portable MRI system; 
a power management system comprising one or more power components to provide power to at least one of the plurality of magnetics components to operate the portable MRI system to perform image acquisition; and 
a power management system comprising one or more power components to provide power to the plurality of magnetics components to operate the portable MRI system to perform image acquisition; and 
a housing containing the power management system, the housing comprising; wheels allowing the portable MRI system to be transported to different locations; and 
a housing containing the power management system, the housing comprising wheels allowing the portable MRI system to be transported to different locations, wherein the B.sub.0 magnet is at least partially disposed outside of the housing.
a surface configured to support a patient during imaging.
U.S. Patent 10,466,327 does not teach a surface configured to support a patient during imaging. 

     Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the surface of Penanen with the system of U.S. Patent 10,466,327 in order to provide surgery and imaging on the same bed (Penanen; Par 0039)


2. The portable magnetic resonance imaging system of claim 1, further comprising a power connection configured to connect to a standard wall outlet.
3. The portable magnetic resonance imaging system of claim 1, wherein the Bo magnet comprises a bi-planar magnet.
3. The portable magnetic resonance imaging system of claim 1, wherein the B.sub.0 magnet comprises a bi-planar magnet.
4. The portable magnetic resonance imaging system of claim 3, wherein the bi- planar magnet comprises a hybrid magnet.
4. The portable magnetic resonance imaging system of claim 3, wherein the bi-planar magnet comprises a hybrid magnet.
5. The portable magnetic resonance imaging system of claim 1, wherein: the plurality of magnetics components further comprises one or 




6. The portable magnetic resonance imaging system of claim 5, wherein the one or more power components comprises one or more amplifiers configured to amplify magnetic resonance signals detected by the one or more radio frequency coils.
7. The portable magnetic resonance imaging system of claim 5, wherein the one or more power components comprises one or more gradient power amplifiers configured to provide power to one or more of the plurality of gradient coils.
7. The portable magnetic resonance imaging system of claim 6, wherein the one or more power components comprises one or more gradient power amplifiers configured to provide power to one or more of the plurality of gradient coils.
8. The portable magnetic resonance imaging system of claim 1, wherein the plurality of magnetics components further comprises at least one shim configured to improve homogeneity of the B0 field produced by the B0 magnet.
8. The portable magnetic resonance imaging system of claim 1, wherein the plurality of magnetics components further comprises at least one shim coil configured to improve homogeneity of the B0 field produced by the B0 magnet.
9. The portable magnetic resonance imaging system of claim 8, wherein the housing supports the plurality of magnetics components, including 


12. A portable magnetic resonance imaging (MRI) system, comprising: a plurality of magnetics components configured to produce magnetic fields for performing MRI, the plurality of magnetics components comprising: a B.sub.0 magnet configured to provide a B.sub.0 field for the portable MRI system; and gradient coils configured to provide gradient fields for the portable MRI system; a power management system comprising one or more power components to provide power to the plurality of magnetics components to operate the portable MRI system to perform image acquisition; and a housing containing the power management system, the housing comprising a transportation mechanism allowing the portable MRI system to be transported to different locations, wherein the B.sub.0 magnet is at least partially disposed outside of the housing.
a surface configured to support a patient during imaging.
U.S. Patent 10,466,327 does not teach a surface configured to support a patient during imaging. 

     Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the surface of Penanen with the system of U.S. Patent 10,466,327 in order to provide surgery and imaging on the same bed (Penanen; Par 0039)

13. The portable magnetic resonance imaging system of claim 12, wherein the transportation mechanism comprises a plurality of wheels.
14. The portable magnetic resonance imaging system of claim 12, further comprising a power connection configured to connect to a standard wall outlet.

14. The portable magnetic resonance imaging system of claim 12, further comprising a power connection configured to connect to a standard wall outlet.
15. The portable magnetic resonance imaging system of claim 12, wherein the BO magnet comprises a bi-planar magnet.

15. The portable magnetic resonance imaging system of claim 12, wherein the B.sub.0 magnet comprises a bi-planar magnet.
16. The portable magnetic resonance imaging system of claim 15, wherein the bi- planar magnet comprises a hybrid magnet.
16. The portable magnetic resonance imaging system of claim 15, wherein the bi-planar magnet comprises a hybrid magnet.
at least one of the plurality of magnetics components to operate the portable MRI system to perform image acquisition; and a housing containing the power management system, the housing comprising: a means for transporting the portable magnetic resonance imaging system to different locations; and 
17. A portable magnetic resonance imaging (MRI) system, comprising: a plurality of magnetics components configured to produce magnetic fields for performing MRI, the plurality of magnetics components comprising: a B.sub.0 magnet configured to provide a B.sub.0 field for the portable MRI system; and gradient coils configured to provide gradient fields for the portable MRI system; a power management system comprising one or more power components to provide power to the plurality of magnetics components to operate the portable MRI system to perform image acquisition; and a housing containing the power management system, the housing comprising a means for transporting the portable magnetic resonance imaging system to different locations, wherein the B.sub.0 magnet is at least partially disposed outside of the housing.
a surface configured to support a patient during imaging.
U.S. Patent 10,466,327 does not teach a surface configured to support a patient during imaging. 
     Penanen teaches a surface configured to support a patient during imaging (Penanen; Fig 4, Element 210 and Par 0037).


18. The portable magnetic resonance imaging system of claim 17, further comprising a power connection configured to connect to a standard wall outlet.
19. The portable magnetic resonance imaging system of claim 17, wherein the BO magnet comprises a bi-planar magnet.  
19. The portable magnetic resonance imaging system of claim 17, wherein the B.sub.0 magnet comprises a bi-planar magnet.
20. The portable magnetic resonance imaging system of claim 19, wherein the bi- planar magnet comprises a hybrid magnet.
20. The portable magnetic resonance imaging system of claim 19, wherein the bi-planar magnet comprises a hybrid magnet.


This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-5, 7-9, and 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Penanen (US 2013/0271142 A1) in view of Rotem et al (US 6,411,187 B1, cited in IDS, heretofore referred to as Rotem).

Regarding claim 1, Penanen teaches a portable magnetic resonance imaging (MRI) system (Penanen; Fig 4 and Par 0037), comprising: a plurality of magnetics components (Penanen; Fig 5, Element 250) configured to produce magnetic fields for performing MRI (Penanen; Par 0039), the plurality of magnetics components comprising: a magnetic field generator (Penanen; Par 10; Penanen teaches a magnetic field is generated by the SQUID); and gradient coils configured to provide gradient fields for the portable MRI system (Penanen; Fig 4, Elements 220, 225 and Par 0037); a power management system (Penanen; Fig 5, Element 320 and Par 0038) comprising one or more power components to provide power to at least one of the plurality of magnetics components to operate the portable MRI system to perform image acquisition (Penanen; Pars 0036 and 0037); and a housing containing the power management system (Penanen; Fig 4 Element 220; Penanen teaches a patient bed frame holding the components of a the MRI system), the housing comprising; wheels allowing the portable MRI system to be transported to different locations (Penanen; Fig 4 and Par 0032; Penanen teaches wheels on the portable MRI); and a surface configured to support a patient during imaging (Penanen; Fig 4, Element 210 and Par 0037).
	Penanen does not explicitly state the magnetic field generator is a B0 magnet configured to provide a B0 field for the portable MRI system.
Rotem teaches the magnetic field generator is a B0 magnet (Rotem; Figs 13-15, Element 160) configured to provide a B0 field for the portable MRI system (Rotem; Col 16, Lines 16-32 and Col 23, 
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Penanen with the magnet of Rotem in order to provide a uniform baseline magnetic field (Rotem; Col 17, Lines 5-32).

	
Regarding claim 2, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 1.  Penanen further teaches further comprising a power connection configured to connect to a standard wall outlet (Penanen; Fig 1 and Par 0036; Penanen teaches using a device for working in a normal patient room on electric power, i.e. a standard plug).

Regarding claim 3, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 1.  Rotem further teaches wherein the Bo magnet comprises a bi-planar magnet (Rotem; Fig 13, Elements 160, 162, and Col 23, Lines 20-25; Rotem teaches the magnet is two halves separated by a gap, i.e. bi-planar).

Regarding claim 4, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 3.  Rotem further teaches wherein the bi- planar magnet comprises a hybrid magnet (Rotem; Fig 13, Elements 150, 152, 160, 162, and Col 23, Lines 4-35; Rotem teaches the magnet is both permanent magnet and electromagnet, i.e. a hybrid magnet).

Regarding claim 5, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 1.  Penanen further teaches wherein: the plurality of magnetics components 

Regarding claim 7, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 5.  Penanen further teaches wherein the one or more power components comprises one or more gradient power amplifiers configured to provide power to one or more of the plurality of gradient coils (Penanen; Par 0040; Penanen teaches an amplifier connected to the gradient coils).

Regarding claim 8, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 1.  Rotem further teaches wherein the plurality of magnetics components further comprises at least one shim configured to improve homogeneity of the BO field produced by the BO magnet (Rotem; Col 31, Lines 38-54; Rotem teaches using shimming coils to improve the homogeneity of the magnetic field).

Regarding claim 9, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 8.  Rotem further teaches wherein the housing (Rotem; Fig 15, Element 199) supports the plurality of magnetics components, including the BO magnet, gradient coils, and the at least one shim (Rotem; Col 27, Lines 15-25; Rotem teaches the MRI is held by a frame, i.e. a housing).

Regarding claim 12, Penanen teaches a portable magnetic resonance imaging (MRI) system (Penanen; Fig 4 and Par 0037), comprising: a plurality of magnetics components (Penanen; Fig 5, Element 250) configured to produce magnetic fields for performing MRI (Penanen; Par 0039), the plurality of magnetics components comprising: a magnetic field generator (Penanen; Par 10; Penanen teaches a magnetic field is generated by the SQUID); and gradient coils configured to provide gradient fields for the portable MRI system (Penanen; Fig 4, Elements 220, 225 and Par 0037); a power management system (Penanen; Fig 5, Element 320 and Par 0038) comprising one or more power components to provide power to at least one of the plurality of magnetics components to operate the portable MRI system to perform image acquisition (Penanen; Pars 0036 and 0037); and a housing containing the power management system (Penanen; Fig 4 Element 220; Penanen teaches a patient bed frame holding the components of a the MRI system), the housing comprising: a transportation mechanism allowing the portable MRI system to be transported to different locations (Penanen; Fig 4 and Par 0032; Penanen teaches wheels on the portable MRI); and a surface configured to support a patient during imaging (Penanen; Fig 4, Element 210 and Par 0037).
	Penanen does not explicitly state the magnetic field generator is a B0 magnet configured to provide a B0 field for the portable MRI system.
Rotem teaches the magnetic field generator is a B0 magnet (Rotem; Figs 13-15, Element 160) configured to provide a B0 field for the portable MRI system (Rotem; Col 16, Lines 16-32 and Col 23, Lines 20-36; Rotem teaches the magnets of Penanen are set to provide a zeroth derivative, i.e. a B0 magnet).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Penanen with the magnet of Rotem in order to provide a uniform baseline magnetic field (Rotem; Col 17, Lines 5-32).


Regarding claim 13, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 12.  Penanen further teaches wherein the transportation mechanism comprises a plurality of wheels (Penanen; Fig 4 and Par 0032; Penanen teaches wheels on the portable MRI).

Regarding claim 14, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 12.  Penanen further teaches further comprising a power connection configured to connect to a standard wall outlet (Penanen; Fig 1 and Par 0036; Penanen teaches using a device for working in a normal patient room on electric power, i.e. a standard plug).

Regarding claim 15, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 12.  Rotem further teaches wherein the BO magnet comprises a bi-planar magnet (Rotem; Fig 13, Elements 160, 162, and Col 23, Lines 20-25; Rotem teaches the magnet is two halves separated by a gap, i.e. bi-planar).

Regarding claim 16, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 15.  Rotem further teaches wherein the bi- planar magnet comprises a hybrid magnet (Rotem; Fig 13, Elements 150, 152, 160, 162, and Col 23, Lines 4-35; Rotem teaches the magnet is both permanent magnet and electromagnet, i.e. a hybrid magnet).

Regarding claim 17, Penanen teaches a portable magnetic resonance imaging (MRI) system (Penanen; Fig 4 and Par 0037), comprising: a plurality of magnetics components (Penanen; Fig 5, Element 250) configured to produce magnetic fields for performing MRI (Penanen; Par 0039), the plurality of magnetics components comprising: a magnetic field generator (Penanen; Par 10; Penanen teaches a 
	Penanen does not explicitly state the magnetic field generator is a B0 magnet configured to provide a B0 field for the portable MRI system.
Rotem teaches the magnetic field generator is a B0 magnet (Rotem; Figs 13-15, Element 160) configured to provide a B0 field for the portable MRI system (Rotem; Col 16, Lines 16-32 and Col 23, Lines 20-36; Rotem teaches the magnets of Penanen are set to provide a zeroth derivative, i.e. a B0 magnet).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Penanen with the magnet of Rotem in order to provide a uniform baseline magnetic field (Rotem; Col 17, Lines 5-32).

Regarding claim 18, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 17.  Penanen further teaches further comprising a power connection configured to connect to a standard wall outlet (Penanen; Fig 1 and Par 0036; Penanen teaches using a device for working in a normal patient room on electric power, i.e. a standard plug).

Regarding claim 19, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 17.  Rotem further teaches wherein the B0 magnet comprises a bi-planar magnet (Rotem; Fig 13, Elements 160, 162, and Col 23, Lines 20-25; Rotem teaches the magnet is two halves separated by a gap, i.e. bi-planar).

Regarding claim 20, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 19.  Rotem further teaches wherein the bi- planar magnet comprises a hybrid magnet (Rotem; Fig 13, Elements 150, 152, 160, 162, and Col 23, Lines 4-35; Rotem teaches the magnet is both permanent magnet and electromagnet, i.e. a hybrid magnet).

Regarding claim 21, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 1.  Penanen further teaches wherein the Bo field of the portable MRI system has a magnetic field strength less than or equal to 0.2 T (Penanen; Par 0039; Penanen teaches the magnetic field may be less than 1 mT, .001 Telsa).

Regarding claim 22, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 12.  Penanen further teaches wherein the Bo field of the portable MRI system has a magnetic field strength less than or equal to 0.2 T (Penanen; Par 0039; Penanen teaches the magnetic field may be less than 1 mT, .001 Telsa).

Regarding claim 23, the combination of Penanen and Rotem teaches the portable magnetic resonance imaging system of claim 17.  Penanen further teaches wherein the Bo field of the portable MRI system .




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Wall teaches a hybrid operating room for MRI’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867